UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2478



DONNA M. BRIGGS,

                                            Plaintiff - Appellant,

          versus


CITY OF NORFOLK, a municipal corporation,
organized under the laws of the Commonwealth
of Virginia; PAUL D. FRAIM, individually and
officially in his capacity as Mayor of
Norfolk; KAMALA HALLGREN LANNETTI, individual-
ly and officially as the Former Assistant
Attorney for the City of Norfolk; HAROLD P.
JUREN, individually and officially as the As-
sistant City Attorney for the City of Norfolk;
MELVIN HIGH, individually and officially as
the Chief of Police for the City of Norfolk;
JAMES BROWNLIE, individually and officially as
a Lieutenant on the Norfolk Police Force;
ALLEN BOSTJANCIC, individually and officially
as a Police Officer for the City of Norfolk;
MARK RAILLING, individually and officially as
a Police Officer for the City of Norfolk;
LEONARD MERRITT, individually,

                                           Defendants - Appellees,


CITY OF VIRGINIA BEACH,

                                                           Movant.
Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-98-288-2)


Submitted:   May 25, 1999                 Decided:   June 24, 1999


Before WILKINS and WILLIAMS, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Donna M. Briggs, Appellant Pro Se. Alan Brody Rashkind, Krista Ann
Griffith, FURNISS, DAVIS, RASHKIND & SAUNDERS, Norfolk, Virginia;
Leonard Merritt, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court’s order that dismissed

some, but not all, parties and claims in her civil action.   We dis-

miss the appeal for lack of jurisdiction because the order is not

appealable.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 3